David E. Gottlieb
dgottlieb@wigdorlaw.com

August 14, 2019

VIA ECF

The Honorable Jesse M. Furman
United States Courthouse
Southern District of New York
40 Foley Square, Room 2202
New York, NY 10007

       Re:     Torre et al. v. Charter Communications, Inc.; 19-cv-5708 (JMF) (“Torre”)
               Perez et al. v. Charter Communications, Inc.; 19-cv-7141 (JMF) (“Perez”)

Dear Judge Furman,

We represent Plaintiffs in the Torre and Perez actions and write in response to both the Court’s
August 8, 2019 order and Defendant’s letter dated August 13, 2019. While these actions contain
substantial overlap such that coordination of both matters before Your Honor will promote judicial
economy and efficient use of party resources, we agree with Defendant’s conclusion (though we do
not agree with the assertions in the letter) that full consolidation is inappropriate. We cannot
comment on Defendant’s claim that it intends to force Plaintiffs Thalia Perez and Michelle
Greenstein to pursue their claims in a private arbitration outside the public view rather than before
a jury of their peers, as this intention was never previously brought to our attention and we have
not been presented with any arbitration agreements to review or consider. If a motion to compel
arbitration is filed, we will respond accordingly.

Respectfully Submitted,


David E. Gottlieb
